

EXHIBIT 10.3
FORM OF AWARD AGREEMENT

2015 Single-Metric Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan
You have been awarded a number of performance-based restricted stock units (the
“Stock Units”) under the NCR Corporation 2013 Stock Incentive Plan as amended
from time to time (the “Plan”), as described on the restricted stock unit
information page on the website (www.netbenefits.fidelity.com) of the third
party Plan administrator (the “TPA”) for NCR Corporation (referred to herein as
“NCR” or the “Company”), effective as of the date of grant of this award (the
“Grant Date”), subject to the terms and conditions of this 2015 Single-Metric
Performance-Based Restricted Stock Unit Award Agreement (this “Agreement”) and
the Plan. Capitalized terms used but not defined herein are defined in the Plan.
1.Grant of Stock Units. Subject to the terms and conditions of this Agreement,
one hundred percent (100%) of the Stock Units will become nonforfeitable on the
third anniversary of the effective date of the grant (your “Vesting Date”),
provided that (i) the Compensation and Human Resource Committee of the NCR Board
of Directors (the “Committee”) has certified that NCR has achieved a
predetermined level of NPOI (as defined below) for the period from January 1,
2016, through December 31, 2016 (the “Performance Period”), and (ii) you are
continuously employed by NCR or, if different, an Affiliate or Subsidiary of NCR
(the “Employer”) through and until the Vesting Date. In all cases, the Committee
shall certify whether NCR has achieved the specified level of NPOI within
seventy (70) days following the end of the Performance Period. The Stock Units
are referred to in this Agreement as “Vested” at the time they become vested and
non-forfeitable pursuant to this Section 1 or Section 2 below.
2.    Certain Events Resulting in Accelerated Vesting Date. The Plan provides
for what happens in connection with certain events resulting in accelerated
vesting of the Award. The following chart describes the more common events.
Except as otherwise provided below, in the event of your Termination of
Employment prior to the Vesting Date for any reason, the Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid (as the case may be).Termination Provisions
Termination Event
Treatment of Stock Units


1



--------------------------------------------------------------------------------



Death, Disability, Retirement
or Involuntary Termination
(other than for Cause)


Prorated Vesting—A pro rata portion of the Stock Units that will become Vested,
effective as of the end of the Performance Period or the termination date,
whichever is later, will be determined by multiplying the number of Stock Units
awarded pursuant to this Agreement by a fraction, the numerator of which is the
number of days that you completed as an employee of the Company or an Employer
after the Grant Date and before that Vesting Date, and the denominator of which
is the number of days from the Grant Date to that Vesting Date. (the Pro-rata
Fraction”).


Change in Control Termination or Good Reason Termination


Full Vesting—The Stock Units shall become fully Vested immediately upon your
Termination of Employment due to a Change in Control Termination or Good Reason
Termination.


Voluntary Resignation
Forfeited—Unvested Stock Units will be forfeited.


Termination for Cause
Forfeited—Unvested Stock Units will be forfeited.





For purposes of this Agreement, “NPOI” means non-pension operating income, which
is income (loss) from operations reported under generally accepted accounting
principles, excluding the impact of pension expense (benefit), excluding the
impact of non-operational adjustments as reported in the Company’s Annual Report
on Form 10-K, and excluding the impact of foreign currency fluctuations as
compared to foreign currency rates used to establish the Company’s 2016 year
plan.
“Disability” means Termination of Employment as a result of a disability for
which you qualify for benefits under the NCR Long-Term Disability Plan or
another long-term disability plan sponsored by NCR, its Subsidiaries or
Affiliates.
“Retirement” means your Termination of Employment when you are age 62 or older
with at least 10 years of continuous service with the Company and its
Subsidiaries and Affiliates for the period ending on the date of your
Termination of Employment (but excluding service with any entity whose stock or
assets were acquired by the Company for the period prior to such acquisition).
“Involuntary Termination” means Termination of Employment by the Company or the
Employer for any reason other than for Cause (as defined in the Plan), excluding
termination by the Company or the Employer during the twenty-four (24) months
following a Change in Control.
“Change in Control Termination” means a Termination of Employment by the
Company, the Employer or the continuing entity other than for Cause (as defined
in the NCR Change in Control Severance Plan, to the extent that you are a
participant in the NCR Change in Control Severance Plan at the time of such
Termination of Employment; otherwise as defined in the Plan

2



--------------------------------------------------------------------------------



and, for the avoidance of doubt, not including any termination due to your
Disability)) occurring during the twenty-four (24) months following a Change in
Control wherein this Award is assumed, converted or replaced by the continuing
entity.
“Good Reason Termination” means, if you are a participant in the NCR Change in
Control Severance Plan, or an NCR policy or similar arrangement or individual
agreement that defines “Good Reason” in the context of a resignation following a
Change in Control, your Termination of Employment for Good Reason as so defined
within twenty-four (24) months following a Change in Control.
Change in Control. Notwithstanding any provisions in this Agreement to the
contrary other than Sections 5, 10, 12 and 24, in the event a Change in Control
occurs prior to the Vesting Date and the Stock Units are not assumed, converted
or replaced by the continuing entity, the Stock Units shall become fully Vested
immediately prior to the Change in Control.
3.    Settlement of Stock Units. Except as may otherwise be provided in this
Section or Section 14.12 of the Plan or pursuant to an election under Section
14.11 of the Plan, Vested Stock Units will be paid to you within thirty (30)
days after the date that such Stock Units become Vested in shares of NCR common
stock (such that one Stock Unit equals one share of NCR common stock) or, in
NCR’s sole discretion, in an amount of cash equal to the Fair Market Value of
such number of shares of NCR common stock on the date that immediately precedes
the Vesting Date (or such earlier date upon which the Stock Units have become
Vested pursuant to Section 2 of this Agreement), or a combination thereof (the
date of such payment shall be referred to herein as the “Settlement Date”).
4.    Compliance with Section 409A of the Code. The intent of the parties is
that payments under this Agreement comply with Section 409A of the Code or are
exempt therefrom, and this Agreement shall be interpreted, administered and
governed in accordance with such intent.
5.    Confidentiality. By accepting this Award, except to the extent disclosure
is required by applicable law or regulation, you agree to keep this Agreement
confidential and not to disclose its contents to anyone except your attorney,
your immediate family, or your financial consultant, provided such persons agree
in advance to keep such information confidential and not disclose it to others.
The Stock Units will be forfeited if you violate the terms and conditions of
this Section 5.
6.    Adjustments Based on Certain Changes in the Common Stock. In the event of
any stock split, reverse stock split, stock dividend, recapitalization or
similar change affecting the common stock, the Award shall be equitably adjusted
in accordance with Section 3.04 of the Plan.
7.    Nontransferability. At all times before the Vesting Date, the Stock Units,
to the extent not fully Vested, may not be sold, transferred, pledged, assigned
or otherwise alienated, except by beneficiary designation, by will or by the
laws of descent and distribution upon your death. As soon as practicable after
the Vesting Date (or such other date as Stock Units become payable in accordance
with Section 2), if Stock Units are to be paid in the form of shares of NCR
common stock, NCR will instruct its transfer agent and/or its TPA to record on
your account the

3



--------------------------------------------------------------------------------



number of such shares underlying the number of Stock Units, and such shares will
be freely transferable.
8.    Dividends. Any cash dividends declared before each applicable Vesting Date
on the shares underlying unvested Stock Units shall not be paid currently, but
shall be converted into additional unvested Stock Units, and any cash dividends
declared after a Vesting Date but before the applicable Settlement Date on the
shares underlying Vested Stock Units shall not be paid currently, but shall be
converted into additional Vested Stock Units and settled pursuant to Section 3
at the same time as the underlying Vested Stock Units. Any Stock Units resulting
from such conversion (the “Dividend Units”) will be considered Stock Units for
purposes of this Agreement and will be subject to all of the terms, conditions
and restrictions set forth herein that apply to the underlying Stock Units that
generated the Dividend Units. As of each date that NCR would otherwise pay the
declared dividend on the shares underlying the Stock Units (the “Dividend
Payment Date”) in the absence of the reinvestment requirements of this Section,
the
number of Dividend Units will be determined by dividing the amount of dividends
otherwise attributable to the Stock Units but not paid on the Dividend Payment
Date by the Fair Market Value of NCR’s Common Stock on the Dividend Payment
Date.
9.    Withholding. (a) Prior to any relevant tax or tax withholding event (as
applicable) and as a condition of your receiving the shares of Common Stock in
respect of the Stock Units, you agree to make arrangements satisfactory to NCR
and/or the Employer to satisfy all income tax, social insurance tax, payroll
tax, fringe benefits tax or other Federal, state or local tax payment or
withholding requirements or other tax related items (collectively, “Tax-Related
Items”) applicable to you as a result of or related to your participation in the
Plan. In this regard, you agree to pay to NCR, including, at NCR’s sole
discretion, through payroll withholding, a cash amount equal to any amount of
such Tax-Related Items required to be paid or withheld with respect to the Stock
Units; provided that you will be required to pay any such amount prior to the
tax or tax withholding event (as applicable) and as a condition of your
receiving shares of Common Stock to be issued in respect of the Stock Units.
Notwithstanding the foregoing sentence, in lieu of paying NCR a cash amount
equal to any amount of taxes required to be withheld or paid with respect to the
Tax-Related Items in respect of the Stock Units, you may, to the extent
permitted by NCR in its sole discretion, elect to satisfy any such amount
required to be withheld or paid by either (A) instructing NCR to withhold shares
of Common Stock that are issuable upon the settlement of the Stock Units equal
to the amount required to be withheld or paid or (B) instructing NCR and any
brokerage firm determined acceptable to NCR for such purpose to sell on your
behalf the whole number of Common Stock underlying the Stock Units that NCR
determines to be appropriate to generate the cash proceeds sufficient to satisfy
such Tax-Related Items; provided that, any such sale or withholding of shares
shall occur on the date that the requirement to withhold or pay taxes arises or
as soon as practicable thereafter; provided further that, to the extent that you
instruct NCR and any brokerage firm to sell shares of Common Stock on your
behalf pursuant to this Section 9, you will be responsible for, and will
indemnify and hold NCR and the Employer harmless with respect to, any and all
losses, costs, damages or other expenses ( including brokerage fees and other
similar costs related directly to any such sale of Common Stock) arising in
connection with, or related to, any such sale. You acknowledge that if, at the
time any shares of Common Stock are sold to satisfy requirements relating to
Tax-Related Items pursuant to this Section 9(a), you are an executive officer of
NCR subject to Section 16 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”),

4



--------------------------------------------------------------------------------



any such sale of Common Stock must be pursuant to an exemption from the
requirements under Section 16(b) of the Exchange Act.
(b) You acknowledge that, regardless of any action taken by NCR or the Employer,
the ultimate liability for all Tax-Related Items is and remains your
responsibility and may exceed the amount actually withheld by NCR or the
Employer. Depending on the withholding method, NCR may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the Common Stock equivalent.
10.    Noncompetition and Nonsolicitation. In exchange for the consideration you
are receiving pursuant to the terms of this Agreement, you agree that during
your employment with NCR and for a twelve month period after its termination (or
if applicable law mandates a
maximum time that is shorter than twelve months, then for a period of time equal
to that shorter maximum period), regardless of the reason for termination, you
will not yourself or through others, without the prior written consent of the
Chief Executive Officer of NCR:
(a)    I FOR EMPLOYEES GRADE 18 AND ABOVE AS OF THE DATE OF THIS AGREEMENT
perform services, directly or indirectly in any capacity (including, without
limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve the same functions as those with respect to which
you worked for NCR within the last two years of your NCR employment; (iii) on
behalf of yourself or a person or entity in competition with NCR that is not one
of the named “Competing Organizations” either on the list below in this Section
10 or, as applicable, on the list currently in effect at the time of termination
of your NCR employment (available from the NCR Human Resources intranet website;
the list as of the Grant Date is set forth below in subparagraph (i)); and (iv)
anywhere within the United States, or in any State or territory thereof in which
NCR does or did business during your NCR employment, all of which States or
territories are deemed to be separately set forth here and the names of which
are incorporated by reference;
(b)    perform services, directly or indirectly in any capacity (including,
without limitation, as an employee, consultant, owner or member of a board of
directors), (i) of the type conducted, authorized, offered, or provided by you
on behalf of NCR within the two years prior to termination of your NCR
employment; (ii) in connection with products, services, systems or solutions
that are similar to or serve the same functions as those with respect to which
you worked for NCR within the last two years of your NCR employment; and (iii)
on behalf of any named “Competing Organization” either on the list below in this
Section 10 or, as applicable, on the list currently in effect at the time of
termination of your NCR employment (available from the NCR Human Resources
intranet website; the list as of the Grant Date is set forth below in
subparagraph (h));
(c)    directly or indirectly recruit, hire, solicit or induce, or attempt to
recruit, hire, solicit or induce, any employee of NCR, its Subsidiaries or
Affiliates, to terminate his or her employment with NCR, its Subsidiaries or
Affiliates; or

5



--------------------------------------------------------------------------------



(d)    directly or by assisting others, solicit or attempt to solicit the
business of any NCR customers or actively sought prospective customers with
which you had material contact during the last two years of your NCR employment,
for purposes of providing products or services that are competitive with those
provided by NCR and its Affiliates. “Material contact” means the contact between
you and each customer or actively sought prospective customer (i) with which you
dealt on behalf of NCR, (ii) whose dealings with NCR were coordinated or
supervised by you, (iii) about whom you obtained confidential information in the
ordinary course of business as a result of your association with NCR, or (iv)
who receives products or services authorized by NCR, the sale or provision of
which results or resulted in compensation, commissions, or earnings for you
within the two years prior to the date of the your termination.


(e)    All references to “NCR” in this Section 10 shall be deemed to include its
Subsidiaries and Affiliates, and references to “NCR employment” shall be deemed
to include your employment, if any, by a company the stock or substantially all
the assets of which NCR has acquired. As a non-limiting example, a reference to
the “last two years of your NCR employment” may include both time as an NCR
employee and time as a Radiant Systems, Retalix Ltd, Digital Insight or Alaric
Ltd. employee.
(f)    The covenants contained within this Section 10 are a material component
of the consideration for this Agreement. If you breach any of these covenants,
NCR shall be entitled to all of its remedies at law or in equity, including but
not limited to money damages and injunctive relief. In the event of such a
breach, in addition to NCR’s other remedies, any unvested Stock Units will be
immediately forfeited and deemed canceled, and you agree to pay immediately to
NCR the Fair Market Value of any Stock Units that vested during the eighteen
(18) months prior to the date of your Termination of Employment (or if
applicable law mandates a maximum time that is shorter than eighteen (18)
months, than for a period of time equal to the shorter maximum period), without
regard to whether you continue to own the shares associated with such Stock
Units or not.
(g)    The twelve-month period set forth in this Section 10 shall be tolled and
suspended during and for the pendency of any violation of its terms, and for the
pendency of any legal proceedings to enforce any of the covenants set forth
herein, and all time that is part of or subject to such tolling and suspension
shall not be counted toward the twelve-month duration of the applicable
covenant. By way of example, if immediately following your departure from NCR
you accept employment with a competitor that is prohibited by the noncompetition
covenant contained in this Section 10, and work for such competitor for six
months before NCR obtains a judicial or arbitral order terminating or modifying
that employment, your twelve-month noncompetition period shall not commence
until after you have commenced compliance with that order.
(h)    Subsections (a) and (b) of this Section 10 do not apply to you if,
following the termination of your NCR employment, you continue to reside or work
in California.
(i)    For purposes of this Agreement, “Competing Organizations” shall be the
following as of the Grant Date including the subsidiaries and affiliates of
each. The list of Competing Organizations is updated and revised from time to
time, and such updated lists shall

6



--------------------------------------------------------------------------------



be deemed a part of this Agreement; updated lists can be obtained from the NCR
intranet website at:
https://intranet.ncr.com/index.php?option=com_content&view=frontpage&Itemid=8175.
Financial Services
Gilbarco Veeder-Root
Travel
 
ACI Worldwide
GK Software
Arinc.
 
Alkami
Hewlett-Packard Corporation
IER
 
Burroughs
Infor
Mobile Travel Technologies
 
Diebold
Itasca
SITA
 
Eastcom
Kiosk Info Sys (KIS)
Integrated Printer Solutions
 
FIS
LOC Software
Alliance (Australia)
 
Fiserv
LoyaltyLab
Alpha Paper
 
Glory
Magstar
App
 
GRG Banking Equipment
Manhattan Associates
Cenveo
 
GRG International
M19 Retail
DATA Business Forms
 
Hitachi
Microsoft Dynamics (Retail)
Documotion
 
Hitachi-Omron Term Sys (Leadus)
Oracle, including Micros
MaxStick
 
Hyosung
PAR Technology
McDermott
 
Jack Henry
Pinnacle Corporation
PMI
 
KAL (Korala Associates)
POSitech
Reder & Schlinmann
 
LG N-Sys
Red Book Connect
RiteMade
 
Malauzai
Retail Pro International
RR Donnelly
 
Nautilus Hyosung
Retaligent
Schades-Heipa
 
OKI
Revel
WS Packaging
 
Phoenix Interactive
RTC Quaterion Group
Telecom & Technology
 
Q2
ShopKeep
Dimension Data
 
Vsoft
Spartan
Getronics
 
Wescom Resources Group
SPSS
Logicalis
 
Wincor Nixdorf
Toshiba TEC
Nscglobal
 
Retail & Hospitality
Tradestone Software
TeleSource
 
Aldata
Unica
Unisys
 
CompuCom
Useablenet
NCR Services
 
ECRS
Verifone
Tolt Solutions including Kyrus
 
Epicor
Vista
CompuCom
 
Escalate
Wand
Computer Sciences Corporation
 
Fujitsu
Wincor Nixdorf
Hewlett-Packard Corporation
 
FuturePOS
 
 
 



11.    Dispute Resolution. By accepting this Award, you agree that, where
permitted by local law, any controversy or claim arising out of or related to
this Agreement or your employment with NCR, its Subsidiaries or Affiliates shall
be resolved by binding arbitration; the obligation to arbitrate shall also
extend to and encompass any claims that you may have or assert against any NCR
employees, officers, directors or agents. The arbitration shall be pursuant to
the then current rules of the American Arbitration Association and shall be held
in New York City for employees residing or having a primary NCR business
location in the United States; for

7



--------------------------------------------------------------------------------



employees residing or having a primary NCR business location outside the United
States, where permitted by local law the arbitration shall be conducted in the
regional headquarters city of your NCR business organization pursuant to the
rules of a reputable national or international arbitration organization. The
arbitration shall be held before a single arbitrator who is an attorney. The
arbitrator’s decision and award shall be final and binding and may be entered in
any court having jurisdiction. Issues of arbitrability shall be determined in
accordance with the U.S. federal substantive and procedural laws relating to
arbitration; in all other respects, this Agreement shall be governed by the laws
of the State of Georgia in the United States, without regard to its
conflict-of-laws principles. Each party shall bear its own attorney fees
associated with the arbitration; other costs, and the expenses of the
arbitration, shall be borne as provided by the rules of the American Arbitration
Association. If any portion of this Section 11 is held unenforceable, it shall
be severed and shall not affect the duty to arbitrate nor any other part of this
Section 11.
Notwithstanding the preceding subparagraph, you acknowledge that if you breach
any of the covenants set forth in Section 10 or Section 15, NCR will sustain
irreparable injury and will not have an adequate remedy at law. As a result, you
agree that in the event of your breach of any of the Section 10 or Section 15
covenants, NCR may, in addition to any other remedies
available to it, bring an action in a court of competent jurisdiction for
equitable relief pending appointment of an arbitrator and completion of an
arbitration, and in such instance shall not be required to post a bond.
12.    Compensation Recovery Policy. By accepting the Stock Units, you
acknowledge and agree that to the extent that the Stock Units constitute
“Covered Incentive Compensation” subject to the terms of NCR’s Compensation
Recovery Policy, as the same may be in effect from time to time (the
“Compensation Recovery Policy”), then, notwithstanding any other provision of
this Agreement to the contrary, you may be required to forfeit or repay any or
all of the Stock Units pursuant to the terms of the Compensation Recovery
Policy. Further, you acknowledge and agree that NCR may, to the extent permitted
by law, enforce any repayment obligation pursuant to the Compensation Recovery
Policy by reducing any amounts that may be owing from time to time by NCR to
you, whether as wages, severance, vacation pay or in the form of any other
benefit or for any other reason.
13.    Beneficiaries. Subject to the terms of this Agreement, you may, to the
extent permitted by the Senior Vice President, Corporate Services and Chief
Human Resources Officer (or his or her delegate) and such procedures of the TPA
as may be in effect from time to time, designate one or more beneficiaries to
receive all or part of any shares of NCR Common Stock underlying the Stock Units
to be distributed in case of your death, and you may change or revoke such
designation at any time in accordance with such procedures. In the event of your
death, any such shares distributable hereunder that are subject to such a
designation that has not been superseded, modified or revoked in accordance with
such procedures will be distributed to such beneficiary or beneficiaries in
accordance with this Agreement. Any other shares of NCR Common Stock underlying
the Stock Units not designated by you will be distributable to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the shares of NCR Common Stock underlying the Stock
Units in question may be transferred to your estate, in which event NCR will
have no further liability to anyone with respect to such shares. For information
about TPA beneficiary designation procedures, or to

8



--------------------------------------------------------------------------------



revoke or change a beneficiary designation, please call Fidelity at
1-800-544-9354 (U.S. grantees) or 1-800-544-0275 (non-U.S. grantees), or at such
other number as provided by NCR or Fidelity. If you are a non-U.S. grantee,
please visit the following link for access to the toll-free number:
https://www.fidelity.com/customer-service/phone-numbers/overview.
14.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Award materials (“Data”) by and
among, as applicable the Employer, NCR, its Subsidiaries and Affiliates for the
exclusive purpose of implementing, administering and managing your participation
in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in NCR, details of all Stock Units or other entitlement to
shares of stock awarded, cancelled, exercised, vested, unvested or outstanding
in your favor, for the exclusive purpose of implementing, administering and
managing the Plan.
You understand that Data will be transferred to the TPA or such other stock plan
service provider as may be selected by NCR in the future, which is assisting NCR
with the implementation, administration and management of the Plan. You
understand that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country (for example, the United States)
may have different data privacy laws and protections than your country. You
understand that if you reside outside the United States you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize NCR, the TPA
and any other possible recipients which may assist NCR (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing your consent is that NCR would not be able to grant you
Stock Units or other equity awards or administer or maintain such awards.
Therefore, you understand that refusing or withdrawing your consent may affect
your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.
15.    Protection of Confidential Information. In exchange for the consideration
you are receiving pursuant to the terms of this Agreement, you agree that during
your employment with the Company or an Employer and at all times thereafter (or
if applicable law mandates a maximum time, then for a period of time equal to
that shorter maximum period) you agree to

9



--------------------------------------------------------------------------------



keep strictly confidential all confidential or trade secret information or
material for so long as that information or material remains confidential or
trade secret, as applicable. Upon termination of your employment with the
Company or an Employer, you will surrender to the Company or your Employer any
and all copies, including in electronic form, of Company and Employer
confidential information and Company and Employer intellectual property and
cease to maintain any copies of such information or intellectual property.
16.    Application to Other Compensation. Your participation in the Plan is
voluntary. The value of this Award is an extraordinary item of income, is not
part of your normal or expected compensation for purposes of calculating any
severance, redundancy, end‑of‑service payments, bonus, long-service awards,
pension, retirement or other benefits or similar payments. The Plan is
discretionary in nature. This Award is a one-time benefit that
does not create any contractual or other right to receive additional awards or
other benefits in the future.  Future grants, if any, are at the sole grace and
discretion of NCR, including, but not limited to, the timing of the grant,
amount and vesting provisions.
17.    No Advice Regarding Grant. NCR is not providing any tax, legal or
financial advice, nor is NCR making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying shares
of Common Stock. You are hereby advised to consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.
18.    Electronic Delivery and Acceptance. NCR may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by NCR or the TPA.
19.    Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction, it shall be severed and shall not
affect any other part of this Agreement, which will be enforced as permitted by
law. Provided, however, that to the extent such invalid provision can be
rendered valid by modification, you agree that the court or tribunal shall so
modify such provision so as to render it valid and enforceable to the fullest
extent permitted by law.
20.    Amendment. The terms of this Award of Stock Units as evidenced by this
Agreement may be amended by the NCR Board of Directors or the Committee or any
delegate thereof, but no such amendment shall be made which would materially
impair your rights hereunder without your consent, except such an amendment made
to comply with applicable law, including Section 409A of the Code, stock
exchange rules or accounting rules.
21.    Waiver. You acknowledge that a waiver by NCR of breach of any provision
of this Agreement shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach of this Agreement.
22.    Provisions Applicable to Participants in Jurisdictions outside the United
States. Notwithstanding any provision of this Agreement or the Plan to the
contrary, if you are or become subject to the laws of a jurisdiction outside the
United States, your Award shall be subject to any special terms and conditions
set forth in any appendix to this Agreement for your

10



--------------------------------------------------------------------------------



country (the “Appendix”). In addition, your Award shall be subject to the laws
and requirements of such jurisdiction outside the United States and the terms
and conditions of this Agreement are deemed modified to the extent NCR
determines necessary or advisable for legal or administrative reasons. Moreover
if you relocate to one of the countries included in the Appendix, the special
terms and conditions for such country will apply to you, to the extent NCR
determines that the application of such terms is necessary or advisable for
legal or administrative reasons. Finally, the Committee may take any other
action, including amending this Agreement, before or after an Award is made,
that it deems necessary or advisable to obtain approval or comply with any
necessary local governmental regulatory requirements or exemptions to the extent
such amendment is permissible under the Plan with or without your prior written
consent.
23.    Conflicting Terms. In the event of a conflict between the terms and
conditions of this Agreement and the terms and conditions of the Plan, the terms
and conditions of the Plan shall prevail, except that with respect to the law
governing this Agreement and any claims arising under or relating to it, Section
11 of this Agreement shall prevail.
24.    Code of Conduct Certification. Notwithstanding any other provision of
this Agreement, this Award of Stock Units and your right to receive payment of
any Stock Units that become Vested hereunder are subject to and expressly
conditioned upon your timely annual certification to NCR’s Code of Conduct, and
in the event of your failure to timely provide any such certification as may be
required prior to the date that Stock Units would otherwise be paid under this
Agreement, those Stock Units shall be forfeited; provided that no such
forfeiture shall occur unless you are provided written notice (which notice may
be provided by email) of the impending forfeiture, and you do not provide your
certification to NCR’s Code of Conduct within thirty days following such notice.
25.    No Right to Continued Employment. The Plan and this Agreement do not
constitute a contract of employment or impose on you, the Company or your
Employer any obligation to retain you as an employee, to change the status of
your employment, or to change the Company’s policies or those of its
Subsidiaries’ regarding termination of employment. Employment with the Company
and the Employer is at will. You or the Company or your Employer may terminate
the employment relationship at any time, with or without cause.
26.    Execution and Validity of Agreement. This Agreement shall be valid,
binding and effective upon the Company on the Grant Date. However, the grant
contained in this Agreement shall be forfeited by you and this Agreement shall
have no force and effect if it is not duly executed by electronic acceptance in
a form prescribed by and acceptable to the Company, by the date established by
the Company and set forth on the website of the TPA at
(www.netbenefits.fidelity.com), on which this Agreement is posted.











11



--------------------------------------------------------------------------------



APPENDIX A

PROVISIONS FOR NON-U.S. PARTICIPANTS

2015 Single-Metric Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan
The following terms and conditions apply to Participants who reside outside the
United States or who are otherwise subject to the laws of a country other than
the United States. In general, the terms and conditions in this Appendix A
supplement the provisions of the Agreement, unless otherwise indicated herein.
1.Nature of Grant. In accepting the grant, you acknowledge, understand and agree
that:
(a)the Stock Units and the shares of Common Stock subject to the Stock Units are
not intended to replace any pension rights or compensation;
(b)    the Stock Units and the shares of Common Stock subject to the Stock Units
and the income and value of same, are not part of normal or expected
compensation for any purpose;
(c)    the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted with certainty;
(d)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Stock Units resulting from your Termination of Employment (for
any reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any), and in consideration of the grant of Stock Units
to which you are otherwise not entitled, you irrevocably agree never to
institute any claim against NCR, any of its Subsidiaries or Affiliates or the
Employer, waive your ability, if any, to bring any such claim, and release NCR,
its Subsidiaries and Affiliates, and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, you shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim;
(e)    for purposes of the Stock Units, your employment or service relationship
will be considered terminated as of the date you are no longer actively
providing services to NCR or the Employer (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or the terms of your
employment agreement, if any) and unless otherwise expressly provided in this
Agreement or determined by NCR, your right to vest in the Stock Units under the
Plan, if any, will terminate as of such date and will not be extended by any
notice period (for example, your period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any); the

12



--------------------------------------------------------------------------------



Committee shall have the exclusive discretion to determine when you are no
longer actively providing services for purposes of your Award (including whether
you may still be considered to be providing services while on a leave of
absence);
(f)    unless otherwise provided in the Plan or by the Company in its
discretion, the Award and the benefits evidenced by this Agreement do not create
any entitlement to have the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the shares of the
Company; and
(g)    neither NCR, the Employer nor any Subsidiary or Affiliate shall be liable
for any foreign exchange rate fluctuation between your local currency and the
United States Dollar that may affect the value of the Stock Units or of any
amounts due to you pursuant to the settlement of the Stock Units or the
subsequent sale of any shares of Common Stock acquired upon settlement.
1.Language. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control. You acknowledge that it is your express wish that this Agreement,
as well as all documents, notices, and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be drawn
up in English.  By accepting the Stock Units, you confirm having read and
understood the Plan and this Agreement, including all terms and conditions
included therein, which were provided in the English language.  You accept the
terms of those documents accordingly.
2.Conditions for Issuance. Notwithstanding any other provision of the Plan or
this Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any shares issuable upon
settlement of the Stock Units prior to the completion of any registration or
qualification of the shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the U.S.
Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares. The grant of Stock Units is
not intended to be a public offering of securities in your country, and the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities in connection with this grant, and
the grant of the Stock Units is not subject to the supervision of the local
securities authorities.
2.    Repatriation and Other Non-U.S. Compliance Requirements. As a condition of
the grant of your Stock Units, you agree to repatriate all payments attributable
to the shares of NCR Common Stock and/or cash acquired under the Plan
(including, but not limited to, dividends and dividend equivalents) in
accordance with local foreign exchange

13



--------------------------------------------------------------------------------



rules and regulations in your country of residence (and your country of
employment, if different). In addition, you also agree to take any and all
actions, and consent to any and all actions taken by the Company, its
Subsidiaries and Affiliates, as may be required to allow the Company, its
Subsidiaries and Affiliates to comply with local laws, rules and regulations in
your country of residence (and your country of employment, if different).
Finally, you agree to take any and all actions as may be required to comply with
your personal legal and tax obligations under local tax, exchange control,
insider trading and other laws, rules and regulations in your country of
residence (and your country of employment, if different) with respect to the
Stock Units and the NCR Common Stock issued with respect thereto.
3.    Insider Trading Restrictions/Market Abuse Laws. You acknowledge that,
depending on your country of residence, you may be subject to insider trading
restrictions and/or market abuse laws, which may affect your ability to acquire
or sell shares of Common Stock or rights to such shares (e.g., Stock Units)
under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). Any
restrictions under these laws or regulations are separate from and in addition
to any restrictions that may be imposed under any applicable insider trading
policy of the Company. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you are advised to speak to your personal
advisor on this matter.

14



--------------------------------------------------------------------------------



APPENDIX B
COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS

2015 Single-Metric Performance-Based Restricted Stock Unit Award Agreement
NCR Corporation 2013 Stock Incentive Plan
This Appendix B includes special terms and conditions applicable to you if you
reside in the countries below. These terms and conditions are in addition to or,
if so indicated, in place of, those set forth in the Agreement. Capitalized
terms used but not defined in this Appendix have the meanings assigned to them
in the Plan, or the Agreement, as applicable.
This Appendix B also includes information relating to exchange control and other
issues of which you should be aware with respect to your participation in the
Plan. The information is based on the exchange control, securities and other
laws in effect in the respective countries as of the Grant Date. Such laws are
often complex and change frequently. As a result, NCR strongly recommends that
you do not rely on the information herein as the only source of information
relating to the consequences of participation in the Plan because the
information may be out of date at the time the Stock Units are Vested or shares
of Common Stock acquired under the Plan are sold.
In addition, the information is general in nature and may not apply to your
particular situation and NCR is not in a position to assure you of any
particular result. Accordingly, you are advised to seek appropriate professional
advice as to how the relevant laws in your country may apply to your situation.
Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, are considered a citizen or resident of another
country for local law purposes, or transfer employment or residency to another
country after the Grant Date, the notifications contained herein may not be
applicable to you. In addition, NCR shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to you.
CHINA
Settlement of Stock Units. This provision supplements Section 3 of the
Agreement:
To facilitate compliance with exchange control laws and regulations in the
People’s Republic of China (“China”), you agree to the sale of any shares of
Common Stock to be issued upon vesting and settlement of the Stock Units. The
sale will occur (i) immediately upon vesting and settlement of the Stock Units,
(ii) following your Termination of Employment, or (iii) within any other time
frame as the Company determines to be necessary to facilitate compliance with
local regulatory requirements. You further agree that the Company is authorized
to instruct its designated broker to assist with the mandatory sale of such
shares (on your behalf pursuant to this authorization) and you expressly
authorize the Company’s designated broker to complete the sale of such shares.
You agree to sign any agreements, forms and/or consents that may be reasonably
requested by NCR (or the broker) to effectuate the sale of the shares of Common
Stock and shall otherwise cooperate with NCR with respect to such matters. You
acknowledge that neither NCR nor the broker is under any obligation to arrange
for the sale of the shares of Common Stock at any particular price and that
broker’s fees and similar expenses may be incurred in any such sale. In any
event, when the shares of

15



--------------------------------------------------------------------------------



Common Stock are sold, the proceeds of the sale of such shares, less any
Tax-Related Items and the broker’s fees, commissions or similar expenses, will
be remitted to you in accordance with applicable exchange control laws and
regulations.
Exchange Control Restrictions. You understand and agree that, if you are subject
to exchange control laws in China, you will be required to immediately
repatriate to China the proceeds from the sale of any shares of Common Stock
acquired under the Plan. You further understand that such repatriation of the
proceeds may need to be effected through a special exchange control account
established by NCR or a Subsidiary or Affiliate, and you hereby consent and
agree that the proceeds from the sale of shares of Common Stock acquired under
the Plan may be transferred to such account by NCR (or the broker) on your
behalf prior to being delivered to you. You also agree to sign any agreements,
forms and/or consents that may be reasonably requested by NCR (or the broker) to
effectuate such transfers.
The proceeds may be paid to you in U.S. dollars or local currency at NCR’s
discretion. If the proceeds are paid to you in U.S. dollars, you understand that
you will be required to set up a U.S. dollar bank account in China so that the
proceeds may be deposited into this account. If the proceeds are paid to you in
local currency, (i) you acknowledge that NCR is under no obligation to secure
any particular exchange conversion rate and that NCR may face delays in
converting the proceeds to local currency due to exchange control restrictions,
and (ii) you agree to bear any currency fluctuation risk between the time the
shares of Common Stock are sold and the time the proceeds are converted to local
currency and distributed to you.
Finally, you agree to comply with any other requirements that may be imposed by
NCR in the future in order to facilitate compliance with exchange control
requirements in China.
ISRAEL
Trust Arrangement. You understand and agree that this Award is offered subject
to and in accordance with the terms of the Plan and its Israeli Appendix. Upon
vesting, the shares of Common Stock shall be controlled by the Company’s trustee
appointed by the Company or its Subsidiary or Affiliate in Israel (the
“Trustee”) for your benefit for at least such period of time as required by
Section 102 or any shorter period determined under the Israeli Income Tax
Ordinance (New Version), 5721-1961 as now in effect or as hereafter amended (the
“Ordinance”) (with respect to the “capital gain route”) or by the Israeli Tax
Authority (the “Lock‑Up Period”). You shall be able to request the sale of the
shares or the release of the shares from the Trustee, subject to the terms of
the Plan, this Agreement and any applicable Israeli tax law. Without derogating
from the aforementioned, if the shares are released by the Trustee during the
Lock‑Up Period, the sanctions under Section 102 of the Ordinance shall apply to
and be borne by you. The shares shall not be sold or released from the control
of the Trustee unless the Company, the Subsidiary or Affiliate and the Trustee
are satisfied that the full amount of Tax-Related Items due have been paid or
will be paid in relation thereto. Notwithstanding any provision of this
Agreement or the Plan to the contrary except the provisions in Section 2 of this
Agreement relating to a Good Reason Termination (as defined in Section 2) or
your Retirement (in each case, to the extent specifically applicable to you), in





16



--------------------------------------------------------------------------------



the event of your resignation from service with NCR or the Employer due to any
reason, including worsening of employment conditions, or any other reason
relating to conditions of employment, all unvested Stock Units will
automatically terminate and be forfeited and no shares or cash will be issued or
paid to you (as the case may be).







17

